DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

         MAURICIO RICO d/b/a INFINITY CONSTRUCTION
                   & HANDYMAN SERVICES,
                          Appellant,

                                   v.

                             AMNERIS CABA,
                                Appellee.

                              No. 4D21-163

                             [May 20, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Betsy Benson, Judge; L.T. Case Nos. COCE18004837
and CACE18026508.

  Vanessa E. Diaz of Diaz Law, Coral Gables, for appellant.

  Leticia Dieppa of Leticia Dieppa Law Firm, LLC, Coral Gables, for
appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KUNTZ and ARTAU, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.